*601ORDER
Appellant Matthew Hirt appeals the denial of his motion under Rule 29.15 seeking to vacate his sentence upon a conviction of one count of leaving the scene of a motor vehicle accident (§ 557.060, RSMo). Said motion was denied by the motion court after an evidentiary hearing. Because we find no reversible error in the proceedings below, we affirm.
We have reviewed the briefs of the parties and the record on appeal, and find no error of law. A written opinion reciting the detailed facts and restating the applicable principles of law would have no prec-edential or jurisprudential value. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.